ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 03/18/21 and 03/15/21 in response to the final Office Action mailed 12/15/20. The amendment filed 03/15/21 is non-compliant under 37 CFR 1.121 due to the changed dependency of claims 21-26 from claim 1 to claim zero, which amendment is not relative to the immediate prior compliant version filed 11/24/20. The amendment filed 03/18/21 is also non-compliant under 37 CFR 1.121 because the changes made to claims 1 and 21-26 are not relative to the immediate prior compliant version.  Accordingly, both of these amendments are not entered. 
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Matthew J. Pugmire. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(a)	Claims 1 and 8-26 are canceled.
(b)	New claims 27-40 are added as set forth below:
--Claim 27 (New). A composition comprising an immunologically effective amount of a purified polypeptide comprising any of the amino acid sequences of SEQ ID NO: 92, SEQ ID NO: 94, and SEQ ID NO: 96 and an immunologically effective amount of at least one adjuvant.
Claim 28 (New). The composition of claim 1, further comprising a pharmaceutically acceptable buffer, diluent or carrier.
Claim 29 (New). The composition of claim 1, wherein the polypeptide is a lipoprotein.
Claim 30 (New). The composition of claim 1, wherein the polypeptide is non-lipidated.
Claim 31 (New). The composition of claim 1, further comprising a polysaccharide.
Claim 32 (New). The composition of claim 1, wherein the at least one adjuvant is aluminum hydroxide or aluminum phosphate.
Claim 33 (New). The composition of claim 1, wherein the at least one adjuvant is QS-21.
Claim 34 (New). A method of inducing an immune response against a Neisseria meningitidis serogroup B in a mammal comprising administering to said mammal the composition of claim 27.

Claim 36 (New). The method of claim 34, wherein said purified polypeptide is a recombinant polypeptide.
Claim 37 (New). The method of claim 34, wherein said purified polypeptide is a lipoprotein.
Claim 38 (New). The method of claim 34, wherein said purified polypeptide is non-lipidated.
Claim 39 (New). The method of claim 34, wherein said composition further comprises at least one additional surface antigen of Neisseria species, said additional surface antigen being a non-ORF2086 protein.
Claim 40 (New). The method of claim 34, wherein said composition further comprising a polysaccharide.--
Status of Claims
3)	Claims 1 and 8-26 are canceled via this Examiner’s amendment.
	New claims 27-40 are added via this Examiner’s amendment.
All of the further element species have been examined.  
Claims 27-40 are pending and are under examination. 
Priority
4)	The instant application filed 02/27/2017 is a continuation of U.S. Application No. 13/455,326, filed 04/25/2012, now US Patent 9,623,101, which is a continuation of U.S. Application No. 13/333,123, now U.S. Patent 8,563,006, filed 12/21/2011, which is a divisional of U.S. Application No. 10/492,427, filed October 7, 2004, now U.S. Patent 8,101,194, which is the National Stage of International Application No. PCT/US02/32369, filed October 11, 2002, which claims the benefit of U.S. Provisional Application No. 60/328,101, filed October 11, 2001, and U.S. Provisional Application No. 60/406,934, filed August 30, 2002.
	A polypeptide comprising an amino acid sequence that is 100% identical to the 254 amino acid-long sequence of SEQ ID NO: 92, SEQ ID NO: 94, or SEQ ID NO: 96 is supported in the instant application, in the PCT application PCT/US02/32369, and in both the provisional applications 60406934 and 60328101 as revealed by the Office’s sequence searches.  See the sequence alignments below:
   ---------------------------------------------------------
                 	  %
         		Query
     	Score  	Match   Length 	 DB  		ID                      
   ----------------------------------------------------------
    1296      100.0    255     116    US-60-328-101-92  
    1296      100.0    255     116    US-60-328-101-94

    1290  	100.0    254  	119    US-60-328-101-26           
    	1290  	100.0    254  	119    US-60-328-101-44       
    1290  	100.0    254  	 119    US-60-328-101-48        

    1290      100.0    254     117    US-60-406-934-92
    1296      100.0    255     117    US-60-406-934-94
      1286      100.0    254     117    US-60-406-934-96
	1290  	100.0    254  	119    US-60-328-101-26           
    	1290  	100.0    254  	119    US-60-328-101-44       
    	1290  	100.0    254  	119    US-60-328-101-48        
    	1290  	100.0    254  	120    US-60-406-934-80          
    	1290  	100.0    254  	120    US-60-406-934-86     
    	1290  	100.0    254  	120    US-60-406-934-92        
    	1290  	100.0    254  	120    US-60-406-934-98           
    	1290  	100.0    254  	120    US-60-406-934-104 

	1290       100.0     254        1     PCT-US02-32369-80          
       1290       100.0     254        1     PCT-US02-32369-86          
       1290       100.0     254        1     PCT-US02-32369-92          
       1290       100.0     254        1     PCT-US02-32369-98       
       1290       100.0     254        1     PCT-US02-32369-104
    1296       100.0     255        1     PCT-US02-32369-82   
    1296       100.0     255        1     PCT-US02-32369-88          
    1296       100.0     255        1     PCT-US02-32369-94                           
    1296       100.0     255        1     PCT-US02-32369-100                    
    1296       100.0     255        1     PCT-US02-32369-106 
    1286       100.0     254        1     PCT-US02-32369-84          
    1286       100.0     254        1     PCT-US02-32369-90          
    1286       100.0     254        1     PCT-US02-32369-96          
    1286       100.0     254        1     PCT-US02-32369-102         
    1286       100.0     254        1     PCT-US02-32369-108 
  ------------------------------------------------------------

Rejection(s) Moot
5)    The rejection of claims 1 and 21-26 made in paragraph 10 of the Office Action mailed 12/15/20 under 35 U.S.C § 101 as being directed to a judicial exception is moot in light of the cancellation of the claims.
Conclusion
6)	Claims 27-33, drawn to the polypeptide composition of invention I, are allowed. Claims 34-40, directed to a method of using the product of invention I, previously withdrawn from consideration as invention III as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 C.F.R 1.142 has been rejoined and examined, the restriction requirement set forth in the Office Action mailed 01/31/20 is hereby withdrawn.
 In view of these, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
	Claims 27-40 are now renumbered as claims 1-14 respectively. These claims are supported by the original and canceled claims and throughout the as-filed specification including Figures, Tables, and Examples.
Correspondence
7)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and/or papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
8)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835. 
9)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

March, 2021